UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 Commission file number: 333-72163 DUTCH GOLD RESOURCES, INC. Nevada 58-2550089 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE Suite 1500 Atlanta, Georgia 30326 (Address of principal executive offices) (404) 419-2440 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "large accelerated filer, accelerated filer and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Transitional Small Business Disclosure Format: Yes ¨ No þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at November 20, 2012 Common Stock, par value $0.001 per share DUTCH GOLD RESOURCES INC BALANCE_SHEET Form Type: 10-Q Period End: Sep 30, 2012 Date Filed: Nov 20, 2012 DUTCH GOLD RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Investments available for sale at fair value 0 0 Deferred financing costs, net Other current assets Total current assets LONG-TERM ASSETS: Mineral properties Property, plant and equipment at cost Less accumulated depreciation ) ) Net mineral properties and property, plant and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accounts payable-related parties Notes payable-related parties Loans from shareholders Convertible notes payable, net Payroll liabilities Deferred Production Royalty Accrued liabilities Total current liabilities LONG-TERM LIABILITIES: Warrant liability TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' DEFICIT Preferred stock, $.001 par value; 10,000,000 authorized, none issued or outstanding - Series A, Convertible Preferred Stock, $.001 par value; - 2,000,000 shares authorized, issued and outstanding at June 30, 2011 and December 31, 2010 Series B, Convertible Preferred Stock, $.001 par value; 5,000,000 shares authorized,4,500,000 issued and outstanding at June 30, 2011; none authorized, issued and outstanding at December 31, 2010 Common stock, $.001 par value;2,750,000,000 shares authorized, 2,007,230,047 issued and outstanding at September 30, 2011; 372,008,907 issued and outstanding at December 31, Additional paid-in-capital Stock subscriptions Accumulated deficit ) ) Accumulated other comprehensive (loss) income - Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ 2 DUTCH GOLD RESOURCES INC INCOME_STATEMENT Form Type: 10-Q Period End: Sep 30, 2012 Date Filed: Nov 20, 2012 DUTCH GOLD RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Sep 30, Nine Months Ended Sep 30, Revenue Sales $
